             IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


 BILLY B. LAUN II, D.D.S.,

       Plaintiff,

             V                                             CV 118-033


 THE BOARD OF REGENTS OF THE
 UNIVERSITY SYSTEM OF GEORGIA
 d/b/a/ AUGUSTA UNIVERSITY,

       Defendant.




                                       ORDER




      Before     the     Court    is   Defendant   Board    of   Regents   of   the

University       System      of    Georgia    d/b/a    Augusta     University's^

( Defendant") motion for summary judgment.                 (Doc. 21.)   The Clerk

of Court gave Plaintiff Billy B. Laun II, D.D.S. ('"Plaintiff")



^ Although Plaintiff brings this suit against Augusta University as a separate
defendant from the Board of Regents of the University System of Georgia ("BOR"),
Augusta university exists and operates solely as a unit of the BOR.      See Ga.
Const, art VIII, § 4, f 1(b); O.C.G.A. §§ 20-3-31, 20-3-32/ McCafferty v. Med.
Coll. of Ga., 249 Ga. 62, 65 (1982), overruled on other grounds by Self v. City
of Atlanta, 377 S.E.2d 674 (Ga. 1989) (holding that the Medical College of
Georgia, as a unit of the BOR, is not a legal entity capable of being sued).
Defendant addressed this issue in its motion for summary judgment (Mot. for
Summ. J., Doc. 21, at 1 n.l; Br. Supp. Mot. for Summ. J., Doc. 21-1, at 1 n.l),
but Plaintiff failed to respond (see generally Resp. to Mot. for Summ. J., Doc.
27). Plaintiff does, however, collectively refer to Augusta University and the
BOR singularly as "Defendant." (Resp. to Mot. for Summ. J., at 1 (Plaintiff
"raises claims arising from his expulsion from the Advanced Education Oral and
Maxillofacial Surgery Residency ("OMFS") program operated by Defendant Augusta
University . . . and    the    [BOR] . . . (collectively    referred    to    as
"Defendant").").)      Because Augusta University is not a proper party, the Court
DISMISSES Augusta University as a defendant under Federal Rule of Civil
Procedure 21.  The Court DIRECTS the Clerk to TERMINATE Augusta University as
a party and MODIFY the remaining Defendant's title to be "Board of Regents of
the University System of Georgia d/b/a Augusta University."
timely notice of Defendant's motion, the summary judgment rules,

the right to file affidavits or other materials in opposition, and

the consequences of default.             (Doc. 22.)       Therefore, the notice

requirements of Griffith v. Wainwright, 772 F.2d 822, 825 (11th

Cir. 1985) (per curiam) have been satisfied.                   Plaintiff filed a

response in opposition (Doc. 27), and Defendant filed a reply in

support (Doc. 33).            The time for filing materials in opposition

has expired, and the motion is ripe for consideration.                 Upon review

of   the    evidence     of    record,   relevant       law,   and   the   Parties'

respective briefs. Defendant's motion for summary judgment (Doc.

21) is GRANTED IN PART and DENIED IN PART.



                                 I.   BACKGROUND


        Plaintiff's pending claims against Defendant are as follows:

(1) disability discrimination claims under Titles I and II of the

Americans with Disabilities Act, 42 U.S.C § 12101, et seq. (''ADA")

and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794,

et seq. and (2) a breach of contract claim.^                   The Court provides

below      the   facts   directly     relevant     to   Plaintiff s    disability

discrimination and breach of contract claims.




2 Plaintiff also has a claim that Defendant violated Plaintiff's procedural due
process rights under 42 U.S.C. § 1983 and the Fourteenth Amendment. Plaintiff,
however, has abandoned this claim.      (Resp. to Mot. for Summ. J., at 1 n.l
(**[Plaintiff's] amended complaint also includes a procedural due process claim.
Based on information developed through discovery, [Plaintiff] has elected to
abandon this claim.").)       Therefore, the Court GRANTS Defendant's motion for
summary judgment as to Plaintiff's procedural due process claim.
       Beginning on July 1, 2012, Plaintiff was a resident in the

Advanced     Education       Oral    and    Maxillofacial         Surgery       ("OMFS")

Residency Program ("Residency Program") at the Dental College of

Georgia at Augusta University ("Dental College").                   (Pl.'s Resp. to

St. Mat. Facts,3 Doc. 28, SI 1.)                 On June 2, 2016, Plaintiff was

terminated from the Residency Program.                (Id.)

       As early as        November of 2012,         Dr.   Henry    Ferguson,        D.M.D,

professor and faculty member in the OMFS Department, and Dr. Mark

Stevens, D.D.S., Chairman of the OMFS Department, began receiving

complaints about Plaintiff from faculty members and employees.

(Dr. Ferguson's Aff., Doc. 21-7, SISI 2, 19; Dr. Stevens's Aff.,

Doc.   21-6,    SISI 2,   16.)      Dr.    Ferguson    authenticated           twenty-six

communications      from     individuals         complaining      about    Plaintiff's

behavior spanning from November 1, 2012, to June 23, 2015.                           (Dr.

Ferguson's Aff., SISl 20-21; Doc. 21-7, Exs. 4-25.)                   The complaints

concerned      Plaintiff's       "rude     and    insubordinate       behavior"       and


"ability to safely care for and treat patients."                    (Dr. Ferguson's

Aff., SISI 20-21.)        Dr. Ferguson also stated that "[i]n addition to

the complaints I was informed of, I also had several personal

encounters      with      [Plaintiff]       where     [he]    acted       in    a   rude,

disobedient, or insubordinate manner."                (Id. SI 22.)




3 In this section, the Court cites Plaintiff's Response to Defendant's Statement
of Material Facts only when Plaintiff does not dispute the facts alleged by
Defendant, unless otherwise noted.
       The    complaints      also    included        concerns      about    Plaintiff's

clinical      judgment.       (See,   e.g.,      Oct.   31,       2014   Email   from   Dr.

Salgueiro,     Doc. 21-7, Ex. 11, at 39^                (^^He is not aware of his

limitations and lacks good clinical judgment.                     He is disrespectful,

confrontational and unable to follow directions.                         He argues about

every[] clinical decision and does not know when to stop.                               All

th[ese] things make him unreliable and dangerous.                          I do not feel

comfortable assuming the liability for the things he does in the

clinic and I am very uncomfortable with him caring for hospital

and major surgical cases.").)

       Lastly,    Plaintiff       appeared       to   have    issues       following    the

proper    procedure        when   leaving    the      clinic.       Specifically,       Dr.

Stevens      reported   to    Dr.    Ferguson that         ^'[o]n   September     10th[,]

[2014,] [Plaintiff] left the clinic for a case at the hospital on

another service without getting permission from the director of

training program or chairman.               This was a dereliction of duty."

(Oct. 14, 2014 Email from Dr. Stevens, Doc. 21-6, Ex. 27, at 55.)

       It is unclear if the complaints and issues from 2012 through

the end of 2014 prompted Dr. Ferguson or others to verbally counsel

Plaintiff.      (Compare Dr. Ferguson's Aff., SI 24, with Pl.'s Decl.,

Doc.   27-2,     SI 96.)      Beginning     in     March     of    2015,    however.    Dr.

Ferguson began reporting Plaintiff's alleged misconduct.                         On March


^ For convenience and clarity, when the Court cites to exhibits attached to
affidavits and declarations, the Court cites the PDF page numbers of the
document rather than the page numbers on the exhibits.
13, 2015, Dr. Ferguson found that similar to the September 14,

2014    incident.       Plaintiff    participated in       a   surgical case       with

another department "without clearance from either an OM[F]S Chief

Resident or attending faculty."                  (Mar. 13, 2015 Code of Conduct

Violation Memo., Doc. 21-7, Ex. 31, at 70.)                  Dr. Ferguson reported

the March 13, 2015 incident to Dr. Philip J. Hanes, D.D.S., M.S.,

Associate Dean for Advanced Education at the Dental College, as a

Code of Conduct violation.             (Id.; Dr. Hanes's Aff.,               Doc. 21-5,

SISI 1-2.)

       On May 7, 2015, Plaintiff pled guilty to this charge as a

first offense.         (Mar. 16, 2016 Recommendation from Code of Conduct

Hr'g,    Doc. 21-4, Ex. 14, at 63.)                 In   June of 2015, Plaintiff

changed his plea to not guilty and, thereafter, a Code of Conduct

Investigative Subcommittee was appointed to evaluate the evidence.

(Id.)        The Investigative Subcommittee found sufficient evidence

that Plaintiff was guilty and recommended that a Code of Conduct

hearing be convened.          (Id.)    A year after the incident, on March

14, 2016, a hearing was held.               (Id. at 64.)       Plaintiff failed to

attend the hearing, was found guilty as charged, and was placed on

Administrative         Probation     for    the    remainder     of    the    Residency

Program.       (Id.)

        During the year between Plaintiff being charged with his first

Code    of    Conduct    violation    and   the    hearing     for    that   violation,

important events took place.                On    June 4, 2015, Plaintiff's co-
resident, Dr. Becky Paquin, complained to Dr. Stevens about an

interaction she had with Plaintiff where she found Plaintiff to be

aggressive.     (Dr. Paquin's Letter to Dr. Stevens, Doc. 21-6, Ex.

28, at 56-58.)       Dr. Paquin stated that Plaintiff repeatedly called

her a ^'bitch," and she quoted Plaintiff as stating, ^^If I find out

anyone is backstabbing me again, I am not afraid to go to jail."

(Id. at 56.)     In response. Dr. Stevens and Dr. Ferguson informed

Plaintiff that his behavior was ''highly unprofessional" and they

were placing him on administrative leave for two weeks as a result.

(June 5, 2015 Letter to PI., Doc. 21-7, Ex. 34, at 75-76.)                    Then,

on   June 7, 2015,        Dr.   Ferguson filed a second            Code of Conduct

violation against Plaintiff, which prompted another subcommittee

to investigate the June 4, 2015 complaint.                 (June 7, 2015 Code of

Conduct Violation Memo., Doc. 21-7, Ex. 35, at 77.)

       On July 2, 2015, the subcommittee reported that although there

was "no reason to doubt Dr. Paquin's version of events, none of

her specific allegations of unprofessional conduct between the two

of them can be substantiated."           (July 2, 2015 Subcommittee Report,

Doc.   21-4,   Ex.   6,    at   39.)    Therefore,       the   subcommittee   found

"insufficient    grounds        to   further    pursue     these    accusations    of

unprofessional       conduct."         (Id.    at   40.)       Despite   this,    the

subcommittee     noted     concerns     with    Plaintiff,      specifically      the

number of individuals who expressed apprehensions with Plaintiff's

"recalcitran[t]      [personality],       unconventional        perspectives,     and
unwillingness to comply with routine and reasonable requests in a

non-confrontational manner."          (Id.)      Furthermore, the subcommittee

noted     that    ^^more    than   one     respondent . . . suggested              that

[Plaintiff] has unconventional practice philosophies and pushes

the limits of what might be considered prudent, particularly with

sedation."        (Id.)      Lastly,       the   subcommittee     confidentially

reported "[t]he speculative reports that several individuals were

fearful that [Plaintiff] could experience a personal breakdown in

rational thought and proceed to violence (firearms)."                       (Id. at

41.)

       On July 26, 2015, a meeting was held between Plaintiff and

Dr. Carol Lefebvre, D.D.S., M.S., Dean of the Dental College; Dr.

Ferguson; Dr. Hanes; Debra Arnold, Director of Employee Relations

in the Human Resources Division at Augusta University; and James

Rush, J.D., Chief Integrity Officer for Augusta University and

other affiliated organizations.             (Pl.'s Resp. to St. Mat. Facts,

^ 53; Dr. Lefebvre's Aff., Doc. 21-4, SISI 1-2; Ms. Arnold's Aff.,

Doc. 21-8, SISI 2-3; Mr. Rush's Aff., Doc. 21-11, 511 2-3.)                   At the

meeting.       Plaintiff    was    informed       he   would     be     ''placed     on

administrative      leave    until    he    completed     a    fitness     for     duty

evaluation."      (Pl.'s Resp. to St. Mat. Facts, 5 53.)                 "In August

of     2015,   Plaintiff     underwent      evaluations       through    Vanderbilt

University's Comprehensive Assessment Program ('VCAP')."                           (Id.

5 55.)     After evaluation,         VCAP informed      Mr.    Rush — Plaintiff's
sole point of contact during this time — that Plaintiff was unfit

for duty and further treatment was recommended.              (Id. SI 56.)

     Over   the   next   few   months,   Plaintiff     completed    follow-up

treatment at the Professional Renewal Center            (^^PRC") in Kansas.

(Pl.'s Resp. to St. Mat. Facts, SI 57.)          At the end of his time at

the PRC, the PRC provided two reports: a ''Fitness for Duty/Facility

Summary" (PRC Fitness for Duty Report, Doc. 27-2, Ex. 4, at 31-

35) and a "Treatment Report" (PRC Treatment Report, Doc. 27-2, Ex.

5, at 39-51) (collectively, "PRC Reports").            The PRC Reports are

discussed in further detail below relating to Plaintiff s failure

to accommodate claim.      In general, however, the PRC Reports found

that as long as Plaintiff complied with certain recommendations,

he was fit to return to duty.       (PRC Fitness for Duty Report, at 32

("With his aftercare plan fully in place, his full compliance with

all elements of that plan, and his continued commitment to skill

maintenance and development, we see no impediment to his return to

residency.").)

     Prior to his return to the Residency Program, Dr. Lefebvre

sent Plaintiff a letter explaining her expectations of Plaintiff

upon his return and stating that if Plaintiff failed to meet those

expectations, he would be immediately terminated.              (Nov. 11, 2015

Letter   from   Dr.   Lefebvre,   Doc.   21-4,   Ex.   11,   at   54-55.)   On

December 14, 2015, Dr. Stevens and Mr. Rush met with Plaintiff to

discuss their expectations of Plaintiff upon his return to the


                                     8
Residency Program. (Pl.'s Reap, to St. Mat. Facts, H 66.)                         They

informed Plaintiff he was being placed on a six-week assessment

and probationary period.            (Id.)

      Before returning to the Residency Program, Plaintiff filed an

EEO   complaint     with    Glenn        Powell,   Director   of   the     Office   of

Employment    Equity       at      Augusta     University,    alleging       he     was

discriminated       against        for     being   ^^perceived     as"     having     a

disability.     (Dec. 1, 2015 EEO Compl., Doc. 21-10, Ex. 2, at 18-

20;   Mr.   Powell's       Aff.,    Doc.     21-10,       1-2.)      Mr.    Powell's

preliminary investigation found no evidence to support Plaintiff s

allegations    of    disability          discrimination    because    the    reasons

Plaintiff believed         he was treated negatively were unrelated to

Plaintiff being perceived as having a disability.                  (Pl.'s Resp. to

St. Mat. Facts, SI 65; Mr. Powell's Preliminary Report, Doc. 21-

10, Ex. 4, at 34-35.)

      Plaintiff then returned to the Residency Program.                    Following

the conclusion of Plaintiff's assessment and probationary period.

Dr. Stevens provided Plaintiff with the faculty's evaluation of

Plaintiff,    which also included recommendations for improvement.

(Feb. 12, 2016 Faculty Evaluation, Doc. 21-6, Ex. 29, at 59-63.)

On February 19, 2016, Dr. Stevens provided Plaintiff with a second

memorandum concerning expectations for                Plaintiff's improvement,

which Plaintiff tore up in front of Dr. Stevens.                   (Pl.'s Resp. to

St. Mat. Facts, SISI 67-72; see Picture of Shredded Memo., Doc. 21-
6, Ex. 30, at 65.)        Later, Plaintiff signed a copy of the February

19, 2016 memorandum with reservations.             (Feb. 19, 2016 Memo, from

Dr. Stevens, Doc. 21-6, Ex. 31, at 68.)

     Another incident occurred on March 1, 2016.                Denise Webster,

Legal Services Coordinator in Augusta University's Legal Affairs

Office, reported to Chris Melcher, Executive Vice President for

Legal    Affairs     at   Augusta   University,       an   incident    involving

Plaintiff that occurred on March 1, 2016.              (Ms. Webster's Memo.,

Doc. 21-4, Ex. 13, at 61-62.)              In sum, Ms. Webster stated that

Plaintiff called the Legal Affairs Office to speak with an attorney

because "[Mr.] Rush was not being responsive enough to him."                   (Id.

at 61.)      Ms. Webster informed Plaintiff that she was "instructed

to tell [Plaintiff] that the only person on campus that he was

allowed to speak with would be [Mr.] Rush."                (Id.)     Ms. Webster

reported that Plaintiff then became aggressive towards her and

threatened her with her job.              (Id. at 61-62.)       The interaction

made Ms. Webster "uncomfortable about [Plaintiff] being on this

campus" and fearful because she believed Plaintiff "unstable and

[able to] do harm." (Id. at 62.) Mr. Melcher reported the incident

to, among others. Dr. Lefebvre.                (Mar. 2, 2016 Email from Mr.

Melcher, Doc. 21-4, Ex. 13, at 59-62.)

        On   March   3,    2016,    Dr.    Lefebvre    placed      Plaintiff     on

administrative leave.         (Pl.'s Resp. to St. Mat. Facts., SI 76.)

Ms. Arnold investigated the March 1, 2016 incident.                  (Id. SI 77.)

                                          10
Ms. Arnold found        that Plaintiff ^'violated [W]ork [R]ule #18[:]

Threatening, engaging in threatening behavior (physical/verbal),

or fighting in the           workplace towards a co-worker, supervisor,

patient, or any individual within the institution or enterprise."

(Apr. 11, 2016 Report by Ms. Arnold, Doc. 21-8, Ex. 5, at 44-45.)

     On    April 20,       2016,    Dawn      Gantt,     Dr.    Lefebvre's      assistant,

reported another incident involving Plaintiff.                             (Apr. 20, 2016

Memo, from Ms. Gantt, Doc. 21-8, Ex. 6, at 47.)                        Plaintiff came to

Dr. Lefebvre's office to complain that he was not ^^getting cases

the way other Residents [were]."                    (Id.)      Plaintiff became angry

and Dr. Lefebvre asked Plaintiff to leave or she would call public

safety.    (Id. at 47-48.)         After Ms. Gantt asked Plaintiff to leave

around five times, he finally left to speak with                             Dr. Kevin B.

Frazier.    (Id. at 48.)

     On    April    22,    2016,    Dr.    Stevens       issued       Plaintiff       a    final

warning    letter    (""Final      Warning")        based      on    the   March      1,    2016

violation   of   Work      Rule   #18   and    Plaintiff's          continued   behavioral


issues.     (Final Warning, Doc. 21-6, Ex. 37, at 81-83, 85.)                                The

Final Warning specified that ""any further violations of [Augusta

University]      work     rules,   OM[F]S      department           guidelines,       or    your

[i]mprovement       plan    will    result         in   discharge      from     the       OM[F]S

residency program and Augusta University.                           Should another event

occur, you will be immediately suspended, an investigation will be




                                              11
conducted and the final outcome will determine your status."                    (Id.

at 85.)

        The final incident occurred on May 17, 2016, when Plaintiff

was supposed to be at the clinic.             (Pl.'s Resp. to St. Mat. Facts,

^ 88.)    Staff could not locate Plaintiff, so they paged him.              (Id.)

Instead of returning directly to the clinic after receiving the

page.     Plaintiff   went   to    Dr.   Ferguson's    office   and   a    verbal

altercation    ensued   with      Plaintiff raising     past issues       and    Dr.

Ferguson asking Plaintiff to leave his office multiple times.                   (Id.

SI5 89-91; May 27, 2016 Report by Ms. Arnold & Mr. Rush, Doc. 21-

8, Ex. 8, at 54-56.)         Plaintiff left Dr. Ferguson's office but

returned after clinic and began another verbal exchange.                   (Pl.'s

Resp. to St. Mat. Facts, % 91.)

        Ms. Arnold and Mr. Rush investigated the May 17, 2016 events.

(May 27, 2016 Report by Ms. Arnold & Mr. Rush, at 54-56.)                        Ms.

Arnold and Mr. Rush reported that on May 17, 2016, Plaintiff

"^'violated the expectations set forth in his [F]inal [W]arning and

therefore the department [would] need to determine the action to

be taken."     (Id. at 56.)

        Dr. Lefebvre, Dr. Hanes, Dr. Stevens, and Dr. Ferguson, with

input from Mr. Rush, Ms. Arnold, and Anthony Hightower, decided

termination was the proper action.            (Pl.'s Resp. to St. Mat. Facts,

SI 95.)    On June 2, 2016, Dr. Stevens presented Plaintiff with a

letter notifying him of his termination (^'Termination Notice").

                                         12
(Id. f 96; Termination Notice, Doc. 21-8, Ex. 9, at 57-58.)                   The

Termination Notice stated that Plaintiff was terminated, effective

immediately, for violating ''Work Rule #4; Rude or discourteous

behavior toward patients or other persons at Augusta University"

and    "Work   Rule   #13:   Insubordination    or    willful    disobedience."

(Termination Notice, at 57.)

       After   termination.       Plaintiff s   counsel     sent   Defendant    a

letter stating that Defendant made a promise in the Code of Conduct

section of the Resident Handbook to "conduct an investigation and

allow the accused resident to participate in a formal hearing to

address allegations against him," yet Defendant failed to follow

those procedures.       (June 13, 2016 Letter from Pl.'s Counsel, Doc.

27-2, Ex. 6, at 55.)          Thereafter, Defendant provided Plaintiff

with an investigation and a hearing held on July 26, 2016.                (Pl.'s

Resp. to St. Mat. Facts, SISI 100, 105.)             The hearing subcommittee

determined that Plaintiff was guilty and recommended he receive

"Administrative       Probation    with    Restrictions."       (July   27,   2016

Recommendation from Code of Conduct Hr'g, Doc. 21-4, Ex. 21, at

95.)    Plaintiffs termination was ultimately upheld on August 1,

2016, by Dr. Lefebvre, and on August 12, 2016, by Brooks Keel,

Augusta University's President. (Aug. 1, 2016 Letter Upholding

Termination, Doc. 21-4, Ex. 22, at 98-99; Aug. 12, 2016 Letter

Upholding Termination, Doc. 21-4, Ex. 23, at 100.)




                                          13
      Post-termination,            Plaintiff       filed        a      new     disability

discrimination complaint where he claimed he was discriminated

against and not provided the reasonable accommodation of mediation

prior to termination.           (Pl.'s Discrimination Compl. and Request

for Mediation, Doc. 21-10, Ex. 5, at 36-38.)                        Mr. Powell reviewed

Plaintiff s discrimination            complaint and        request for             mediation

and, by letter dated July 25, 2016, found that mediation was not

a reasonable accommodation because                [n^] ediation is [v]oluntary";

^'[b]oth Parties must agree on the outcome"; and                              ediation is

not   the    proper    venue    to    address      serious,          formal    employment

actions."     (July 25, 2016 Letter from Mr. Powell, Doc. 21-10, Ex.

6, at 58-59.)

      Plaintiff then filed a case in the Superior Court of Richmond

County on May 18, 2016, and amended the complaint for the first

time on September 19, 2016.             (See Docs. 1-13, 1-18.)                    Plaintiff

states he received his Notice of Right to Sue from the U.S. Equal

Employment        Opportunity      Commission,     and     on       January    22,     2018,

amended     the    complaint    for    the      second   time        adding    claims     of

employment discrimination.            (See Second Am. Compl., Doc. 1-3, at

1.)    On   February 21, 2019,          Defendant removed the                case to the

Augusta     Division    of   the    U.S.   District      Court       for     the    Southern

District of Georgia.         (See Notice of Removal, Doc. 1.)




                                           14
                            II.    LEGZy^ STAITDARDS


      The Court should grant suimnary judgment only if "there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."            Fed. R. Civ. P. 56(a).    The purpose

of the summary judgment rule is to dispose of unsupported claims

or defenses, which, as a matter of law, raise no genuine issues of

material fact suitable for trial.              Celotex Corp. v. Catrett, 477

U.S. 317, 322—24 (1986).          Facts are "material" if they could affect

the   outcome    of   the   suit    under    the   governing    substantive     law.

Anderson   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                       A

dispute of those material facts "is ^genuine' . . . [only] if the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party."        Id.     "The mere existence of a scintilla of

evidence    in   support     of     the     [nonmovanfs]       position   will    be

insufficient" for a jury to return a verdict for the nonmoving

party.    Id. at 252; accord Gilliard v. Ga. Dep^t of Corrs., 500 F.

App'x 860, 863 (11th Cir. 2012) (per curiam).

      As required, this Court will view the record evidence "in the

light most favorable to the [nonmovant]," Matsushita Elec. Indus.

Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and will "draw

all justifiable inferences in [Plaintiff's] favor."                 United States

V. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991)

(en banc) (internal quotation marks omitted).                  Additionally, the

party    opposing     summary     judgment     "may   not   rest   upon   the    mere


                                          15
allegations        or     denials      in    its        pleadings.           Rather,      its

responses . . . must set forth specific facts showing that there

is a genuine issue for trial."                 Walker v. Darby, 911 F.2d 1573,

1576-77 (11th Cir. 1990).



                                 III. DISCUSSION


       The Court now addresses Defendant's arguments that summary

judgment      is        appropriate      for       Plaintiff's        (A)         disability

discrimination claims and (B) breach of contract claim.

A. Disability Discrimination

       Plaintiff brings claims under the Rehabilitation Act and ADA.

Both   Acts    prohibit         employers    from       discriminating        against      an

otherwise     qualified         individual     with     a   disability.           42   U.S.C.

§ 12112(a); 29 U.S.C. § 794(a).                   ''The standard        for determining

liability under the Rehabilitation Act is the same as that under

the [ADA] . . . ; thus, cases involving the ADA are precedent for

those involving the Rehabilitation Act."                       Ellis v. England, 432

F.3d 1321, 1326 (11th Cir. 2005) (internal citation omitted).                             The

Court analyzes Plaintiff's Rehabilitation Act and ADA claims in

conjunction.

       For    Plaintiff         to     establish        a    prima    facie        case    of

discrimination          under    the    Rehabilitation         Act,     he    must     show:

"(1) []he had a disability; (2) []he was otherwise qualified for

the    position;          and     (3) []he        was       subjected        to     unlawful



                                             16
discrimination as the result of h[is] disability."                         Garrett v.

Univ. of Ala, at Birmingham Bd. of Trs., 507 F.3d 1306, 1310 (11th

Cir. 2007).     Although Defendant does not concede a challenge to

prongs   one   and   two — that     Plaintiff       had   a    disability       and   was

otherwise qualified — Defendant only raises a challenge as to the

third prong.     (Br. Supp. Mot. for Summ. J., at 5.)                     To establish

the third prong. Plaintiff argues Defendant discriminated against

him    under   the   theories      of    (1) failure          to    accommodate       and

(2) disparate treatment.          (Second Am. Compl., SISI 58-59, 67-68, 76-

77.)

         1. Failure to Accommodate


       Unlawful discrimination can occur when an employer ''fails to

provide a reasonable accommodation" to an otherwise qualified

person "unless doing so would impose an undue hardship on the

employer."     Boyle v. City of Pell City, 866 F.3d 1280, 1289 (11th

Cir. 2017).     An accommodation is only reasonable if it enables an

employee with a disability "to perform the essential functions" of

a position or "to enjoy equal benefits and privileges of employment

as are enjoyed by its other similarly situated employees without

disabilities."         29   C.F.R.      § 1630.2(o)(l)(ii),              (iii).       The

reasonableness of an accommodation depends upon the specific facts

and    circumstances   of   the    case.      See   Stewart        v.   Happy   Hermanns

Cheshire Bridge, Inc., 117 F.3d 1278, 1285 (11th Cir. 1997).




                                         17
      An   employer       need    not    demonstrate        undue   hardship    until      an

employee meets his "burden of identifying an accommodation and

demonstrating that it is reasonable."                      Frazier-White v. Gee, 818

F.3d 1249, 1255 (11th Cir. 2016) (citing Lucas v. W.W. Grainger,

Inc., 257       F.3d   1249, 1255-56 (11th Cir. 2001)).                    "Moreover, an

employer's       Muty to     provide       a    reasonable       accommodation       is   not

triggered unless a specific demand for an accommodation has been

made.'"     Id. at 1255-56 (quoting Gaston v. Bellingrath Gardens &

Home, Inc., 167 F.3d 1361, 1363-64 (11th Cir. 1999)).

      If   it    is    unclear    what    sort      of   reasonable      accommodation    is


appropriate, "an informal, interactive process with the disabled

individual may be necessary."                  Webb v. Donley, 347 F. App'x 443,

446 (11th Cir. 2009) (citing 29 C.F.R. § 1630.2(o)(3)) (emphasis

in original); accord Stewart, 117 F.3d at 1286-87.                         As provided in

29 C.F.R. § 1630.2(o)(3), the interactive process "should identify

the   precise         limitations        resulting        from    the     disability      and

potential       reasonable       accommodations           that   could    overcome     those

limitations."


      If   the    employer       engages       in    an    interactive      process,      the

employer will not be liable for failing to accommodate the employee

if there is a breakdown in the interactive process not due to the




                                               18
employer      or    there        is   no    reasonable         way     to   accommodate          the

employee.5      See Stewart, 117 F.3d at 1286-87.

       In the Eleventh Circuit, at the summary judgment stage, courts

do not reach the question of whether the employer engaged in the

interactive         process       unless     and       until     the    employee         shows    he

requested a reasonable accommodation.                            Spears v. Creel, 607 F.

App'x 943, 948 (11th Cir. 2015) (per curiam).

       When a request is patently unreasonable, the employer
       has no duty to investigate it or begin the interactive
       process.   [Willis v. Conopco, Inc., 108 F.3d 282, 285
       (11th Cir. 1997)]; Spears . . . , 607 F. App'x [at]
       948 . . . .   The same is true if the request does not
       make a sufficiently specific demand. Gaston . . . , 167
       F.3d [at] 1363.

Hargett v. Fla. Atl. Univ. Bd. of Trs., 219 F. Supp. 3d 1227, 1243

(S.D. Fla. 2016).              Therefore, the initial burden is on Plaintiff

to     show    he       made     a    sufficient           request      for    a     reasonable

accommodation.            Only then will the burden shift to Defendant to

show    that       it     satisfied        its    requirements         under       the    ADA     by

(1) providing a reasonable accommodation or (2) by engaging with

Plaintiff      in    an       interactive        process    to    determine    a     reasonable

accommodation           but    no accommodation          was     provided     because      either

(a) there was a breakdown in the process not due to Defendant or

(b) there was no reasonable way to accommodate Plaintiff.®



^ An employer can also satisfy its requirements by showing a reasonable
accommodation would cause an undue hardship. Defendant, however, does not argue
any potential accommodations would cause an undue hardship.
® Plaintiff cites the Third and Seventh Circuits to argue for application of a
more lenient standard than what is required by the Eleventh Circuit.                      (Resp. to

                                                  19
      Defendant    argues    that   Plaintiff s     claim    for   failure    to

accommodate fails as a matter of law because (a) Plaintiff failed

to request a reasonable accommodation (Br. Supp. Mot. for Summ.

J., at 7-9) and (b) even if Plaintiff requested an accommodation,

Plaintiff was responsible for the breakdown in the interactive

process {Reply Supp. Mot. for Summ. J., at 2-7).            For the following

reasons, the Court finds that there are genuine issues of material

fact as to Plaintiffs failure to accommodate claim.                  Thus, the

Court denies Defendant's motion for summary judgment as to this

claim.




Mot. for Summ. J., at 10-13.) Plaintiff cites Taylor v. Phoenixville Sch. Dist.,
184 F.3d 296 {3d Cir. 1999), to argue that the PRC Reports were sufficient to
at least prompt Defendant to engage in the interactive process. In Taylor, an
employee had a psychotic episode and was hospitalized for three weeks. 184
F.3d at 314.  Her employer was aware of her episode and hospitalization. Id.
The employee's son also informed the employer that his mom would need
accommodations after returning to work and provided the employer with the means
of obtaining further information. Id. Based on these facts, the Third Circuit
found that the employer had a duty to engage in the interactive process to
determine what specific accommodations the employee would need. Id. The Third
Circuit quoted the Seventh Circuit in Bultemeyer v. Fort Wayne Cmty. Schs., 100
F.3d 1281, 1285 (7th Cir. 1996), for the proposition that "[i]f the note from
the psychiatrist requesting accommodation was too ambiguous and the employer
did not know what [the employee] wanted, the employer easily could have called
the psychiatrist for a clarification." Taylor, 184 F.3d at 314-15.
      The Third Circuit, in Taylor, went further and stated that even if the
court finds there was no feasible accommodation, the employer still had a duty
to engage in the interactive process if only•to communicate to the employee
that there was no feasible accommodation.   Id. at 317.   The reasoning in Taylor
is inapplicable in the Eleventh Circuit, which requires an employee to show he
requested a specific and reasonable accommodation before the court will require
the employer to engage in the interactive process. See, e.g.. Spears, 607 F.
App'x at 948. Even though Plaintiff's proffered standard is inapplicable, for
reasons discussed below, the Court finds there is an issue of fact as to whether
Plaintiff reaches the Eleventh Circuit standard.


                                      20
             a. Request for a Reasonable Accommodation

     Plaintiff states he was diagnosed with PTSD while at the PRC.

(Pl.'s St. Mat. Facts, Doc. 27-1, ^ 61; Resp. to Mot. for Summ.

J., at 11.)      The Parties dispute who knew of Plaintiff's alleged

diagnosis.    Defendant states only Mr. Rush was aware of Plaintiff's

disability because he served as Plaintiff s sole point of contact

during the fitness for duty evaluation.           {Def.'s St. Mat. Facts,

Doc. 28, SI 58.)     Plaintiff states that Dr. Lefebvre, Mr. Rush, and

Ms. Arnold knew of his diagnosis because Plaintiff emailed them

about his diagnosis.       (Oct. 24, 2015 Email from PI., Doc. 27-2,

Ex. 3, at 29.)       Plaintiff also states that he communicated his

diagnosis to his faculty advisors, including Dr. Ferguson, and his

co-residents.      (Pl.'s Resp. to St. Mat. Facts, SI 58.)

     According       to   Plaintiff,       he   requested     a     reasonable

accommodation through the PRC Reports.           Thus, the Court examines

who saw the reports.      Both Parties agree that Mr. Rush saw the PRC

Reports.     (PRC Fitness for Duty Report, at 31 f[Plaintiff] has

provided us with written authorization that permits us to disclose

to [Mr. Rush] this letter.")          Plaintiff also states, ''Dr. Sato,

who was responsible for ensuring Plaintiff followed Defendant's

'fitness   for    duty'   requirements,     received   [the   PRC    Treatment

Report],     which   described   in    detail   [Plaintiff's]       diagnoses,

treatment history, and needs for further treatment."              (Pl.'s Resp.

                                      21
to    St.    Mat.   Facts,     SI 58;      see   Pl.'s    Authorization         to   Exchange

Information with Dr. Sato, Doc. 27-2, Ex. 5, at 38.)                                 Following

therefrom. Plaintiff argues that the PRC Reports placed Mr. Rush

and    Dr.   Sato    on     notice    of his      disability      and     his   need    for   a

reasonable accommodation and, therefore, constituted an adequate

request for a reasonable accommodation.

       Although Plaintiff did not apply the correct standard in

arguing       he     made     a      sufficient        request      for     a    reasonable

accommodation,        the     Court        examines      the   evidence     to       determine

whether, in the light most favorable to Plaintiff, he requested

accommodations and those requests were reasonable.                          To do so, the

Court (i) explains that a request must be sufficiently specific

and    reasonable      and    (ii)    examines        Plaintiff's communications to

Defendant.


                   i. Request        Must        be    Sufficiently        Specific        and
                      Reasonable


       An    employee       makes     an    adequate      request    for    a    reasonable

accommodation        when it is sufficiently specific and reasonable.

Gaston, 167 F.3d at 1363-64; Willis, 108 F.3d at 284-85.                                For a

request to be sufficiently specific, it does not have to employ

any magic words, but the request must be definite enough that under

the circumstances, the employer can be said to know of both the

disability and desire for an accommodation.                      See Haines v. Cherokee

Cty., No. 1:08-CV-2916-JOF/AJB, 2010 WL 2821853, at *21-22 {N.D.



                                                 22
Ga. Feb. 16, 2010), R. & R. adopted as modified by 2010 WL 2821780

(N.D.    Ga.    July    15, 2010)                  a    plaintiff        never   requests a

specific       accommodation,       []he      cannot      establish         a    failure    to

accommodate claim.").              Further, the employee, or a third party,

must    actually       communicate      the    request     to     the      employer.       Id.

(finding that the employee failed to make an adequate request when

the employer knew the employee had a disability and attended a

counseling program).

        The reasonableness of a requested accommodation is a fact-

intensive       inquiry.          See   Stewart,         117    F.3d       at    1285.      An

accommodation is reasonable if it allows the employee to perform

the job's essential functions.                Lucas, 257 F.3d at 1255.               The ADA

provides that a reasonable accommodation may include, among other

things,        ^'job    restructuring,         part-time            or     modified        work

schedules, . . . appropriate               adjustment          or        modifications      of

examinations,          training    materials       or    policies, . . . and             other

similar    accommodations         for   individuals        with     disabilities."          42


U.S.C. § 12111(9)(B).

                ii.    Plaintiff's Communications to Defendant


        The Court begins by quickly addressing Plaintiff's requests

that cannot be considered requests for reasonable accommodations.

The Court then generously construes the PRC Reports to determine

if there exists a genuine issue of fact as to whether Plaintiff

requested a reasonable accommodation.


                                              23
                    I. SUPPORTIVE AND STRUCTURED ENVIRONMENT


       Plaintiff's     request      for    a   "supportive   and    structured

environment" is unreasonable.         (Resp. to Mot. for Summ. J., at 12-

13.)    General requests for a change in attitudes or environment

are not specific enough.         Posteraro v. RBS Citizens, N.A., 159 F.

Supp. 3d 277, 290 (D.N.H. 2016) (finding a request for a "peaceful

calm environment" too vague).             Even if Plaintiff's request had

been targeted to a specific person, he needed to identify specific

stressors.    See Hargett, 219 F. Supp. 3d at 1243-44 (finding that

the employee's demand for her supervisor to "cease his hostile

confrontations with her" was not specific enough because "[t]hat

does not translate to a targeted demand relating to a ^specific

stressor.'"); see also Gonzagowski v. Widnall, 115 F.3d 744, 747-

48   (10th   Cir.    1997)   (Although     "specific   stressors in    a     work

environment may       in     some    cases     be   legitimate     targets     of

accommodation, it is unreasonable to require an employer to create

a work environment free or stress and criticism.").

                    II. MODIFICATION IN DISCIPLINARY PROCEDURES


       Similarly, Plaintiff s post-termination request for mediation

in lieu of termination as an accommodation is unreasonable.                  "The

ADA generally gives employers wide latitude to develop and enforce

conduct rules.       The only requirement imposed by the ADA is that a

conduct rule be job-related and consistent with business necessity

when it is applied to an employee whose disability caused [him] to

                                          24
violate the rule."          U.S. Equal Emp. Opportunity Conim'n, The Americans

WITH Disabilities Act: Applying Performance and Conduct Standards to Employees


WITH Disabilities   (2017).         Thus,   requests      for   employers   to    alter

disciplinary procedures are generally unreasonable.                      See Haines,

2010 WL 2821853, at *20 (quoting Hamilton v. Sw. Bell Tel. Co.,

136 F.3d 1047, 1052 (5th Cir. 1998)) (stating the employer "did

not   need     to     provide       any     accommodation       for    [p]laintiff's

unprofessional emails or other outbursts" [because] "the ADA does

not   insulate      emotional       or    violent     outbursts       blamed     on   an


impairment").

      Additionally,         as   applied     to    this   situation.     Plaintiff's

request for mediation was unreasonable.                Even though Plaintiff had

already     been    terminated       when    Defendant      received     Plaintiff s

request for mediation as an accommodation, Mr. Powell responded to

Plaintiff's request and found that mediation was not reasonable

because Augusta University's mediation policy was voluntary; all

parties must agree on the outcome; and mediation was not the proper

venue to address serious employment actions, such as termination,

which was covered by the University's formal grievance policies

and procedures that Plaintiff had already exhausted.                        Plaintiff

has   the    burden    to    show    that    the    requested     accommodation       is

reasonable and would allow him to perform the essential functions

of his job.        Plaintiff has not explained how, and the Court can

find nothing establishing that, it would have been a reasonable

                                            25
accommodation        to    engage      in   mediation        after    having     already

exhausted all the formal grievance policies and procedures.

                     III. OTHER STATEMENTS COMMUNICATED TO DEFENDANT


       The Court now generously construes all other statements made

within the PRC Reports and finds that there are genuine issues of

fact   as    to   whether       Plaintiff   made    a   request      for   a   reasonable

accommodation.            The    PRC   Reports     contain    recommendations,        and

Plaintiff agreed to comply with those recommendations in the PRC

Fitness for Duty Report.               (PRC Fitness for Duty Report, at 34-35

(Plaintiff signed the recommendations on November 18, 2015); PRC

Treatment Report, at 49-51.)                 The recommendations contain the

following agreements between Plaintiff and the PRC:

       1. ''[IJnitial contact with residents, attendings, and other

            staff as designated by Mr. Rush, will occur during meetings

            arranged by Mr. Rush."

       2. Plaintiff agrees to ^^participate in individual therapy

            sessions with a psychotherapist who is agreeable to Mr.

            Rush."


       3. Plaintiff ''agree[s] to meet regularly with a workplace

            monitor, as approved by Mr. Rush."

       4. Plaintiff acknowledges his "work schedule will need to

            allow for the opportunity to continue in [his] aftercare

            plan.    This would include regularly scheduled appointments

            with [his] treaters, [his] mentor and [his] monitor."


                                            26
(PRC Fitness for Duty Report, at 34-35; PRC Treatment Report, at

49-50.)

      The actions impliedly agreed to by Mr. Rush and others appear

sufficiently specific and reasonable.       The actions are minor tasks,

including   modifying   procedures    and   Plaintiff's     work    schedule.

Plaintiff seemingly believed these changes would assist in his

transition back to the Residency Program.

      The Court    agrees with    Defendant that the      PRC Reports are

agreements between Plaintiff and the PRC to engage in certain

behaviors. (Reply Supp. Mot. for Summ. J., at 4.)           What is unclear,

however, is whether the PRC Reports can be considered a request

from Plaintiff to Defendant, specifically Mr. Rush.                The record

contains facts showing Plaintiff knew of and authorized for Mr.

Rush and Dr. Sato to receive the reports and information within.

      Clearly, there are at least implied actions that Mr. Rush and

others agreed to take to ensure Plaintiff's smooth transition back

to the Residency Program.         It is unclear, however, whether Mr.

Rush communicated to the PRC that he would take these actions and

how Mr. Rush's name came to be in the reports at all.               Construed

in the light most favorable to Plaintiff, a factfinder could

conclude that Mr. Rush agreed to take the actions cited within the

PRC   Reports to    accommodate    Plaintiff   upon   his    return   to the

Residency Program.      It could also be viewed that Plaintiff used




                                     27
the   PRC    to    send    the    reports    as    a   way    to   convey   Plaintiff's

accommodation requests to Mr. Rush.

      The    Court notes the record contains evidence that Plaintiff


also denied having a disability and believed he was required to

undergo treatment for retaliatory reasons, which indicates that he

did   not    intend       the    reports    to    be   sent   as   a   request   for   an

accommodation.        (See PRC Treatment Report, at 41 {"It should be

noted that both Dr. Laun and his attorney asserted that the reason

for the referral was retaliatory in nature and related to alleged

insurance fraud, physical assault, and verbal threats from one of

the attending faculty.").)                 However, the facts also show that

Plaintiff informed others he had a disability.                         (See, e.g., Oct.

24, 2015 Email, at 29.)                The Court, thus, believes there are

genuine issues of material facts as to whether Plaintiff requested

a reasonable accommodation.


              b. Engagement in the Interactive Process

      Defendant failed to cite to information showing that, if the

requests were adequate requests for a reasonable accommodation.

Defendant      reasonably         accommodated         Plaintiff.        Thus,   summary

judgment for        Defendant is only appropriate if, as argued by

Defendant, it can show it engaged with Plaintiff in the interactive

process and Plaintiff was responsible for the breakdown. The Court

finds that there are insufficient facts in the record to show that

Mr.   Rush    or   others engaged          with    Plaintiff in        the interactive

                                             28
process     and,     if    so,    that       Plaintiff    was    responsible       for      the

breakdown in the process as a matter of law.

       Defendant states that it attempted to engage informally in

the interactive process with Plaintiff.                         (Reply Supp. Mot. for

Summ. J., at 6-7.)           In support of its position. Defendant states

that prior to Plaintiff returning to the Residency Program, Dr.

Lefebvre      sent     Plaintiff         a    letter     explaining       the    ''specific

expectations for [Plaintiff's] return."                         (Nov. 11, 2015 Letter

from Dr. Lefebvre, at 54-55.)                   Within the letter. Dr. Lefebvre

stated      that,    among       other       things.     Plaintiff     would      be    under

assessment and closely monitored, he "must participate in post-

treatment activities as determined by the [PRC]," and Dr. Kevin

Frazier would be Plaintiff's advocate upon his request.                                 (Id.)

Defendant states that Plaintiff failed                      to   ask   Dr.      Frazier for

assistance.         (Reply Supp. Mot. for Summ. J., at 7.)

       Defendant further states that Dr. Stevens and Mr. Rush met

with Plaintiff on December 14, 2015, "to discuss the expectations

of    his   return    to    the    residency        program,     during    which       he   was

informed that he would be placed on a six[-]week assessment and

probationary period." (Id. at 6.)                   Defendant cites two subsequent

meetings between Dr. Stevens and Plaintiff.                        First, Dr. Stevens

met with Plaintiff to provide him with a memorandum summarizing

the    faculty's      evaluation         of    Plaintiff     during       his    assessment

period.       (Id.;       Feb. 12, 2016 Faculty Evaluation, at 59-63.)

                                               29
Second,    "[o]n      February    19,     2016,    Dr.   Stevens . . . provided

[Plaintiff] with another memorandum concerning the OMFS staff's

expectations         for   Plaintiff's     improvement         and   actions    that

Plaintiff needed to take to meet those expectations."                 (Reply Supp.

Mot. for Summ. J., at 6.)            Defendant argues that it attempted to

engage    in   the    interactive    process      with   Plaintiff through      ^'the

letter from Dr. Lefebvre, Plaintiff's meetings with Dr. Stevens

and [Mr.] Rush, and his probationary and assessment period."                    (Id.

at 6-7.)

     Conversely, Plaintiff argues that Defendant completely failed

to engage in the interactive process with him.                 (Resp. to Mot. for

Summ. J., at 13-16.)            Specifically, Plaintiff states ''Defendant

never attempted to follow up with [Plaintiff] regarding the PRC's

recommendations or otherwise explore any means to mitigate the

impact    of   [Plaintiff]'s        disability      on   his   interpersonal     and

behavioral skills."         (Id. at 15.)

     Defendant provides evidence that individuals reached out to

Plaintiff upon his return from the PRC.              None of the conversations,

however, appear to include discussions relating to the potential

accommodation        requests    within    the     PRC   Reports.      First,    Dr.

Lefebvre's letter could not have been a response to the PRC Reports

because Dr. Lefebvre's letter was sent before Plaintiff signed the

recommendations and before the PRC Reports were sent to Mr. Rush

and Dr. Sato.        Second, although possible that Defendant engaged in

                                          30
the interactive process through the meetings with Dr. Stevens and

Mr. Rush and the probationary and assessment period, there is also

evidence that these interactions were more disciplinary in nature;

the point being to convey to Plaintiff Defendant's expectations

without allowing for any discussion of what Plaintiff may have

requested of Mr. Rush.              Because there is a genuine question of

whether       Defendant    engaged     in    the   interactive        process,   summary

judgment       as    to   Plaintiff's        failure    to     accommodate     claim   is

inappropriate.

          2. Disparate Treatment

        Plaintiff also brings a disparate treatment claim under the

Rehabilitation Act and the ADA based on Plaintiff's discharge from

the Residency Program.            (Second Am. Compl.,             58, 67, 76.)      When

there    is     no   direct      evidence     of   discrimination,        a    disparate

treatment       claim     must    be   analyzed        under    the   burden     shifting

framework established in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802-04 (1973).               Under McDonnell Douglas, a plaintiff

establishes a prima facie case of disability discrimination by

showing ''(1) he ha[d] a disability (2) he [was] otherwise qualified

for     the     position;     and      (3)    he   was       subjected    to     unlawful

discrimination as the result of his disability."                      Sutton v. Lader,




  In its motion for summary judgment, Defendant presents no challenge as to
whether Plaintiff was a qualified individual with a disability.       The Court
focuses on Defendant's challenges and makes no judgment as to whether Plaintiff
was a qualified individual with a disability.

                                              31
185   F.3d   1203,   1207   (11th   Cir.   1999).     Doing   so   creates   a

rebuttable presumption that the employer acted illegally.                 See

McDonnell Douglas, 411 U.S. at 802.          "The burden then must shift

to the employer to articulate some legitimate, nondiscriminatory

reason for the [termination]."        Id.    The employer's burden is an

"exceedingly light" one of production, not persuasion, which means

the   employer "need     only   produce    evidence   that could     allow   a

rational fact finder to conclude that [the plaintiff's] discharge

was not made for a discriminatory reason."            Standard v. A.B.E.L.

Servs., Inc., 161 F.3d 1318, 1331 (11th Cir. 1998); Meeks v.

Comput. Assocs. Int'l, 15 F.3d 1013, 1019 (11th Cir. 1994) (quoting

Miranda v. B & B Cash Grocery Store, Inc., 975 F.2d 1518, 1529

(11th Cir. 1992)).      If the employer meets this burden, the burden

shifts back to the plaintiff who can only avoid summary judgment

by    presenting     "significantly    probative"     evidence     that   the

proffered reasons are pretextual.          Young v. Gen. Foods Corp., 840

F.2d 825, 829 (11th Cir. 1988).

               a. Prima Facie Case


      Without conceding the point.          Defendant proceeds assuming

arguendo that Plaintiff can establish a prima facie case of

discrimination.      (Br. Supp. Mot. for Summ. J., at 10.)          The Court

also proceeds assuming, without deciding, that Plaintiff has

established a prima facie case of discrimination for his disparate

treatment claim.


                                      32
               b. Legitimatef Non-Discriminatory Reason

      Defendant's    proffered      reason      for   terminating       Plaintiff   in

June of 2016 was his ^^[r]ude or discourteous behavior" and his

"[i]nsubordination       or   willful        disobedience"         in   violation   of

Augusta     University's      work       rules    and        the    Final    Warning.

(Termination Notice, at 57.)             Because Defendant's burden is only

one of production, not proof. Defendant easily meets its burden.

The burden now shifts back to Plaintiff to show pretext.

               c. Pretext


      "An employer may fire an employee for a good reason, a bad

reason, a reason based on erroneous facts, or for no reason at

all, as long as its action is not for a discriminatory reason."

Damon v. Fleming Supermarkets of Fla., Inc., 196 F. 3d 1354, 1363

n.3 (11th Cir. 1999) (emphasis omitted) (internal quotation marks

omitted).       Having   proffered       a     non-discriminatory         reason    for

terminating Plaintiff, to survive summary judgment. Plaintiff must

show Defendant's reason was pretextual.®

      To   show   pretext,      a    plaintiff        must    present    "sufficient

evidence to demonstrate the existence of a genuine issue of fact

as to the truth of each of the employer's proffered reasons for

its   challenged      action"       by   demonstrating         "such      weaknesses.



s Doing so would allow Plaintiff only to survive summary judgment and "thereby
reach a jury on the ultimate question of discrimination, . . . [It] does not
vitiate [Plaintiff's] ultimate burden to prove by a preponderance of the
evidence that [Defendant] terminated [Plaintiff] based on a discriminatory
motive."   Damon, 196 F.3d at 1363 n.3.

                                          33
implausibilities,            inconsistencies,              incoherencies,           or

contradictions in the employer's proffered legitimate reasons for

its action that a reasonable factfinder could find them unworthy

of credence."      Cooper v. S. Co., 390 F.Sd 695, 725 (11th Cir. 2004)

(citation omitted), overruled^ in part,, on other grounds by Ash v.

Tyson    Foods,    Inc.,   546     U.S.   454   (2006);     Combs   v.    Plantation

Patterns,    106   F.3d    1519,    1529 (11th     Cir.    1997).        Evidence   of

intentional discrimination, not proof thereof, ^^is all a plaintiff

needs to defeat a motion for summary judgment."                  Howard v. BP Oil

Co., 32 F.3d 520, 525 (11th Cir. 1994).              If '''the proffered reason

is one that might motivate a reasonable employer, an employee must

meet that reason head on and rebut it, and the employee cannot

succeed by simply quarreling with the wisdom of that reason,' or

showing that the decision was based on erroneous facts."                     Burgos-

Stefanelli v. Sec'y, U.S. Dep't of Homeland Sec., 410 F. App'x

243, 247 (11th Cir. 2011) (quoting Chapman v. AI Transp.^ 229 F.3d

1012, 1030 (11th Cir. 2000)).

        Evidence that the employer's reason is false may raise enough

suspicion     of   pretext       for   the     plaintiff    to   survive     summary

judgment.®    The employer, however, "would be entitled to judgment


9 The Eleventh Circuit has stated, "A reason is not pretext for discrimination
unless it is shown both that the reason was false, and that discrimination was
the real reason." Brooks v. Cty. Common of Jefferson Cty., 446 F.3d 1160, 1163
(llth Cir. 2006) (emphasis in original) (internal quotation marks omitted).
The Court, however, also notes that the Supreme Court acknowledged that there
may be instances where disbelieving the employer's proffered reason "together
with the elements of the prima facie case, suffice to show intentional
discrimination."   St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993); see

                                          34
as a matter of law . . . if the plaintiff created only a weak issue

of fact as to whether the employer's reason was untrue and there

was    abundant   and    uncontroverted       independent       evidence   that   no

discrimination     had    occurred."          Reeves    v.     Sanderson   Plumbing

Prods., Inc., 530 U.S. 133, 148 (2000).                "Any believable evidence

which demonstrates a genuine issue of fact regarding the truth of

the employer's explanation may sustain the employee's burden of

proof."    Steger v. Gen. Elec. Co., 318 F.3d 1066, 1079 (11th Cir.

2003).     As with all parties opposing summary judgment. Plaintiff

must put forth more than a mere scintilla of evidence in support

of his position.        Anderson, 477 U.S. at 252.

       The Court finds Plaintiff has not shown Defendant's reasons


were    pretextual.       As    detailed   above,      since    the   beginning   of

Plaintiff's time at the Residency Program, individuals complained

about    Plaintiff's     rude    and   insubordinate      behavior,     ability   to

safely care for patients, and difficulty following procedures.

        The following events occurred prior to Plaintiff's alleged

PTSD diagnosis.       In March of 2015, Dr. Ferguson reported Plaintiff

for his first Code of Conduct violation based on the March 13,

2015 incident when Plaintiff left the clinic without permission.

While    the   Investigative       Subcommittee        investigated     the   first



also Kragor v. Takeda Pharm. Am., Inc., 702 F.3d 1304, 1308-09 (11th Cir. 2012).
Thus, showing that the employer's proffered reason is false may, sometimes, be
sufficient to allow a reasonable juror to find intentional discrimination even
without additional evidence that the employer's real reason was discriminatory.

                                         35
violation, Dr. Ferguson reported Plaintiff for a second Code of

Conduct violation based on Dr. Paquin's July 4, 2014 complaint

about Plaintiff being aggressive towards her.                        The subcommittee

investigating the second Code of Conduct violation reported many

concerns    about     Plaintiff       based    on    the    number       of   individuals


expressing    apprehensions          about    him.         Based    on     this   report.

Plaintiff was placed on administrative leave and sent to complete

a fitness for duty evaluation.            The evidence shows that the reason

Plaintiff was sent to the VCAP was the number and seriousness of

the complaints about Plaintiff.

     Upon his return from the PRC — where Plaintiff states he was

allegedly diagnosed with PTSD — Plaintiff was under evaluation and

required     to    abide     by     certain    expectations,         yet      individuals

continued to file complaints about Plaintiff.                            These reported

incidents culminated in Dr. Ferguson issuing Plaintiff the Final

Warning.     Ms. Arnold and Mr. Rush found that Plaintiff violated

the Final Warning on May 17, 2016.                   As a result. Plaintiff was

terminated.


     Plaintiff attempts to show pretext, first, by arguing that

Defendant     ''admits       that    [Plaintiff]       was       terminated       for   his

behavioral        symptoms    that     accompanied         his    mental      condition."

{Resp. to Mot. for Summ. J., at 16.) The flow of Plaintiff's logic

appears to be that (1) Plaintiff has a disability that causes

behavioral         issues;        (2) Defendant's          proffered          reason    for

                                          36
terminating him was, in part. Plaintiff's behavioral issues; and

(3) because    Plaintiff's    behavioral     issues   stemmed     from   his

disability. Defendant admits to terminating Plaintiff because of

his disability.

       Plaintiff's argument, however, is misplaced.        Employers may

discipline employees for misconduct related to the              employee's

disability as long as the employer's explanation is not a pretext

for discrimination.    Sever v. Henderson, 220 F. App'x 159, 161-62

(3d Cir. 2007) ("Though an employer is prohibited from discharging

an employee based on his disability, the employer is not prohibited

from    discharging   an   employee    for   misconduct,   even    if    that

misconduct is related to his disability."); Walton v. Spherion

Staffing LLC, 152 F. Supp. 3d 403, 407-08 (E.D. Pa. 2015) ("A

survey of federal case law supports [the d]efendant's argument

that a disabled person can be lawfully terminated for disability[-

]related misconduct — so long as the employer's explanation is not

a pretext for discrimination."); see also Alvarez v. Sch. Bd. of

Broward Cty., 208 F. Supp. 3d 1281, 1286 (S.D. Fla. 2016) ("The

law does not require the [employer] to ignore misconduct that has

occurred.") (quoting Halpern v. Wake Forest Univ. Health Scis.,

669 F.3d 454, 465 (4th Cir. 2012)).            The evidence shows that

Defendant terminated Plaintiff based on numerous complaints about

Plaintiff's behavior and his recorded work place misconduct.




                                      37
       Second,   Plaintiff    attempts         to   show     pretext     by   arguing

Plaintiff's ^^alleged behavioral issues became a reason to dismiss

him only after Defendant became aware that they were disability-

related."    (Resp. to Mot. for Summ. J., at 17.)                 Plaintiff argues,

''Prior to his diagnosis of PTSD, Defendant took no action at all

regarding [his] conduct complained of."                  (Id. at 19.)

       Plaintiff's argument here is unsupported by the evidence.

Defendant did not tolerate Plaintiff s conduct violations before

his alleged diagnosis.        After two events significant enough for

Dr. Ferguson to report Code of Conduct violations. Plaintiff was

placed on administrative leave and sent for a fitness for duty

evaluation.      These events all occurred before Plaintiff's alleged

diagnosis.

       Plaintiff   states    that    he    was      at    least    unaware    of   all

complaints against him except for one until his post-discharge

hearing in July of 2016.       The Court believes this unlikely given

that   Plaintiff    was   provided    two       reports     of    Code   of   Conduct

violations, placed on administrative leave twice, sent to the VCAP

and PRC Program, and provided with the Final Warning before his

post-discharge hearing.        Regardless, Defendant is correct that

this argument is misdirected because "[t]he inquiry into pretext

centers upon the employer's beliefs, and not the employee's own

perceptions of his performance." Holifield v. Reno, 115 F.3d 1555,

1565 (11th Cir. 1997), abrogated on other grounds by Lewis v. City

                                          38
of Union City, 918 F.3d 1213 (11th Cir. 2019).                  Plaintiff does not

deny    the   existence     of    the     complaints        against    him,     and      the

complaints have been authenticated in the record.

       Third,   Plaintiff       argues       that    ^^Defendant's    assertion       that

[Plaintiff's]     behavioral       issues          caused   safety    concerns      lacks

support" because ''in his multiple altercations with Dr. Ferguson,

[Plaintiff] never engaged in physical violence or threatened to

harm him."^°     (Resp. to Mot. for Summ. J., at 19-20.)                         Even if

Plaintiff never threatened Dr.                Ferguson, the evidence supports

that individuals expressed concerns for their personal safety

because of Plaintiff.            Ms. Webster stated she feared Plaintiff,

and the July 2, 2015 Subcommittee Report stated that "several

individuals     were    fearful        that    [Plaintiff]     could    experience         a

personal breakdown in rational thought and proceed to violence

(firearms)."

       The evidence also supports that individuals reported concerns

over patient safety because of Plaintiff.                     Among other reports,

Dr. Salgueiro's October 31, 2014 email stated that Plaintiff "is

not aware of his limitations and lacks good clinical judgment."

In support. Dr. Salguiero stated that Plaintiff is "unable to



  The   Termination    Notice   does   not    list safety concerns     as   a   reason   for
terminating Plaintiff.     (S^ Termination Notice, at 57-58.) The Termination
Notice and Defendant's briefs, however, reference the reported safety concerns.
(Id. at 57; Br. Supp. Mot. for Summ. J., at 11, 13, 15.)               The Court, thus,
analyzes whether by noting concerns with safety. Defendant's reasons for
terminating Plaintiff were pretextual.

                                              39
follow directions," "unreliable," and "dangerous."            Dr. Salguiero

concluded   that   he   "do[es]    not   feel   comfortable   assuming   the

liability for the things [Plaintiff] does in the clinic and [is]

very uncomfortable with [Plaintiff] caring for hospital and major

surgical cases."   Furthermore, the July 2, 2015 Subcommittee Report

noted that some people had concerns regarding the boundaries of

Plaintiff's "judgment for patient care delivery."             {July 2, 2015

Subcommittee Report, at 40.)

     The facts here are distinguishable from Plaintiff's cited

case, R.W. v. Bd. of Regents of the Univ. Sys. of Ga., because, in

R.W., there was an absence of evidence of the nature, probability,

severity, and duration of the risk the plaintiff posed.             114 F.

Supp. 3d. 1260, 1284 (N.D. Ga. 2015) (finding the nature of the

risk posed was an issue of fact because the defendant claimed the

plaintiff was a direct threat but "was unable to articulate what

specifically [the p]laintiff was at risk of doing.").                   Here,

numerous complaints attribute concerns            regarding   personal and

patient   safety to     Plaintiff.         Plaintiff fails to    show    that

Defendant mentioning safety concerns as a reason for terminating

Plaintiff was pretextual.         Accordingly, Plaintiff failed to show

the existence of a genuine issue of material fact regarding the

truth of Defendant's reasons for terminating Plaintiff.




                                      40
B. Breach of Coxi'kract


     Plaintiff argues Defendant breached the terms of the OMFS

Program    Resident   Handbook     ("RH")    by   (1) "failing       to    provide

[Plaintiff] with notice, an investigation, and a hearing before

terminating    his    residency"     (Second      Am.   Compl.,         SI 45)   and

(2) "ignoring the recommendation of the hearing subcommittee and

opting to instead uphold [his] termination" (id. SI 46).                   For the

Court to    determine    whether    Defendant     breached   a     contract      with

Plaintiff, the Court must first determine whether the breach of

contract claim is based upon a written contract and, thus, not

barred by sovereign immunity.             Under the Georgia Constitution,

"sovereign    immunity    extends    to     the   [S]tate    and    all     of    its

departments and agencies" and "can only be waived by an Act of the

General    Assembly     which   specifically      provides       that     sovereign

immunity is thereby waived and the extent of such waiver."                        Ga.

CONST., art. I, § II, para. IX(e); accord Ga. Dep^t of Comm. Health

V. Data Inquiry, LLC, 722 S.E.2d 403, 405-06 (Ga. Ct. App. 2012).

Furthermore, "[t]he doctrine of sovereign immunity requires that

the conditions and limitations of the statute that waives immunity

be strictly followed."          Ruff, 726 S.E.2d at 456 (citations and

internal quotation marks omitted).


11 "The [BOR] is the state agency vested with the governance, control and
management of the University System of Georgia. Sovereign immunity applies to
the [BOR]." Bd. of Regents of the Univ. Sys. of Ga. v. Ruff, 726 S.E.2d 451,
456 (Ga. Ct. App. 2012) (internal quotation marks and citations omitted)
overruled on other grounds by Rivera v. Washington, 784 S.E.2d 775 (Ga. 2016).

                                      41
      One   such    constitutional   exception     is    for   ^^any   action   ex

contractu for the breach of any written contract now existing or

hereafter entered      into   by the    [S]tate    or its departments           and

agencies."^2          Const, of 1983, art. I, § II, para. IX(c).                  A

written contract is required; ^^[a]n implied contract will not

support a waiver of immunity under the provisions of the Georgia
Constitution."^2      Barnes, 743 S.E.2d at 611.            In addition to a



   Proving the existence of a written contract may prove that Georgia waived
sovereign immunity from a breach of contract suit in state court, but it, alone,
does not prove that the State has waived sovereign immunity from suit in federal
court. See Barnes v. Zaccari, 669 F.3d 1295, 1308 (11th Cir. 2012) (quoting
Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666,
676 (1999) ("[A] State does not consent to suit in federal court merely by
consenting to suit in the courts of its own creation."). "Georgia has not
waived its Eleventh Amendment immunity from suit in federal court for breach of
contract claims."  Id. To bring a breach of contract claim against the State
in federal court, then, the State must waive sovereign immunity as to suit in
federal court. "Generally, we will find a waiver either if the State voluntarily
invokes our jurisdiction, or else if the State makes a ^clear declaration' that
it intends to submit itself to our jurisdiction."       Id. at 1309 (quoting Fla.
Prepaid, 527 U.S. at 675-76). If the Court finds that Defendant waived sovereign
immunity as to this breach of contract claim in state court, then, by removing
this case from state court (Notice of Removal), Defendant also waived sovereign
immunity as to Plaintiff's breach of contract claim in federal court.      Meyers
ex rel. Benzinq v. Texas, 410 F.3d 236, 249-50 (5th Cir. 2005) (citing Lapides
V. Bd. of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 614 (2002)) (stating
that by agreeing to remove the case, the state voluntarily invoked federal court
jurisdiction). As discussed below, the Court finds, however, that Defendant
did not waive sovereign immunity as to this breach of contract claim.
13 Because an implied contract will not waive Defendant's sovereign immunity.
Plaintiff must show the Parties intended to be bound to a specific written
contract. Bd. of Regents of Univ. Sys. of Ga. v. Barnes, 743 S.E.2d 609, 611-
12 (Ga. Ct. App. 2013) (requiring that, to establish a written contract
sufficient to waive the State's sovereign immunity, the student had to prove
more than just that the state school provided the student a copy of the student
handbook; the court had to determine whether the parties "demonstrate[d] their
intent to enter into a binding contract"), disapproved of on other grounds by
Wolfe V. Bd. of Regents of the Univ. Sys. of Ga, 794 S.E.2d 85 (Ga. 2016).
Plaintiff's citations to cases involving private institutions not requiring a
demonstrated intent to be bound to the handbook are unpersuasive.        (Resp. to
Mot. for Summ. J., at 23.) Plaintiff also does not appear to rely on the RH
alone as creating a written contract but argues that, for reasons discussed
below, the RH is signed by the Parties. (Id. at 21 ("Because the ^ [RH]' contains
all the necessary terms of a contract, is signed by all parties, and is in
writing. Defendant is not entitled to sovereign immunity.").

                                       42
writing, ^^there must be parties able to contract, a consideration

moving to the contract, the assent of the parties to the terms of

the contract, and a subject matter upon which the contract can

operate."   O.C.G.A. § 13-3-1.

    ''The party seeking to benefit from the waiver of sovereign

immunity bears the burden of proving such waiver."        Bd. of Regents

of the Univ. Sys. of Ga. v. Doe, 630 S.E.2d 85, 88 (Ga. Ct. App.

2006).   Thus, because Defendant asserts sovereign immunity in its

motion for summary judgment. Plaintiff "has the burden of showing

that the contract sought to be enforced is in writing and contains

all of the terms necessary to constitute a valid contract."             Data

Inquiry, LLC, 722 S.E.2d at 406 (stating the plaintiff has the

"burden of producing affirmative evidence to demonstrate that a

valid written contract exists in order to establish a waiver of

the [d]epartment's sovereign immunity"); see also Barnes, 743

S.E.2d at 611 ("[A]s the party seeking to benefit from this waiver,

[the plaintiff], not the Board, had the burden of proof on this

issue.").

     The main issue in this breach of contract claim is whether

the Parties mutually assented to be bound by the Code of Conduct

within the RH.   When determining whether parties mutually assent

to the terms of a contract:


     [CJourts apply an objective theory of intent whereby one
     party's   intention   is   deemed   to   be   that   meaning   a
     reasonable man in the position of the other contracting

                                  43
       party would ascribe to the first party's manifestations
       of assent, or that meaning which the other contracting
       party   knew   the   first  party   ascribed   to   his
       manifestations of assent.


Legg v. Stovall Tire & Marine, Inc., 538 S.E.2d 489, 491 (Ga. Ct.

App. 2000).

       Although assent to the terms of the contract may be shown by

the parties signing the written contract, assent may be shown in

other ways.     Cochran v. Eason, 180 S.E.2d 702, 704 (Ga. 1971).

The express language in the contract may evidence the parties'

intent to be bound, or, in other instances, "the circumstances

surrounding the making of the contract, such as correspondence and

discussions, are relevant in deciding if there was a mutual assent

to an agreement." Legg, 538 S.E.2d at 491; see also Cochran, 180

S.E.2d at 703-04.       "Where such extrinsic evidence exists and is

disputed, the question of whether a party has assented to the

contract is generally a matter for the jury." Legg, 538 S.E.2d at

491.


       The following facts are undisputed. As a reminder. Plaintiff

began his residency on July 1, 2012.              Plaintiff was provided a

link to the RH as part of his employment processing.              (Pl.'s Resp.

to St. Mat. Facts,            24, 26.)      There are no signatures on the

RH in the record.      (See RH, Doc. 21-5, at 13-126.)         The RH contains



i-J In this section, the Court cites Plaintiff's Response to Defendant's Statement
of Material Facts only when Plaintiff does not dispute the facts alleged by
Defendant, unless otherwise noted.

                                       44
a Code of Conduct section that lists procedures to be taken when

a resident is suspected of violating the Code of Conduct.                     {Code

of Conduct, Doc. 21-5, at 93-102.)

     In       July   of   2014,   Plaintiff    was   given    the   OMFS   Resident

Expectations Memorandum (^^REM").             (REM, Doc. 21-7, at 30.)         Both

Plaintiff and Dr. Ferguson signed the REM on July 2, 2014, two

years after being provided the link to the RH.                 (Id. at 30.)     The

signatures are directly below the following language:

     I, Billy Laun, have read the above Resident Expectations
     and understand the rules, regulations, policies and my
     obligations as a Georgia Regents University College of
        Dental       Medicine     Oral   and    Maxillofacial        Surgery
     Resident/Intern.


(Id.)

        Sections II through IV of the REM, pertaining solely to the

leave policy, refer to the RH in the sections' titles as follows:

        II.    Leave Policy: Annual[:] (see Resident Handbook)



        III. Leave        Policy:   Medical     Leave:       (see   Resident
               Handbook)




        IV.    Leave Policy: Professional Leave: (see Resident
               Handbook)

(Id. at 21.)          Apart from the three leave sections, the REM does

not refer to the RH.


        Plaintiff makes two main arguments to show the RH is a valid

written contract.           First, by signing the REM as part of the RH,

                                         45
the Parties signed the entire RH.            (Resp. to Mot. for Summ. J., at

23-24.)     Second, even if the signed REM was not part of the RH,

then (a) the RH was a contemporaneously signed writing to the REM

or (b) the REM incorporated the RH.^^           (Id. at 24-27.)

      Although the Court views evidence in the light most favorable

to Plaintiff, he has the burden to point to specific evidence in

the   record    to   show   the   Parties    entered   into   a   valid    written

contract    waiving       Defendant's   sovereign      immunity.          For   the

following      reasons,     the   Court finds    Plaintiff failed         to    show

Defendant waived sovereign immunity as to Plaintiff s breach of

contract claim.




  Plaintiff makes no argument and fails to cite to any evidence showing that
the Parties exhibited their intent to be bound to the RH in ways other than by
signing the REM.     (See Resp. to Mot. for Summ. J., at 21-27.)          Plaintiff,
however, relies heavily on Doe.    In Doe, there was an offer of employment
requiring further approval by the BOR. 630 S.E.2d at 89. Even though the BOR
had not approved the appointment, the Court found there was a valid written
contract because the parties "clearly manifested their intent to be bound by
their agreement" when the plaintiff began his employment and the school
"publicly announced [the plaintiff's] appointment on numerous occasions." Id.
Although the court, in Doe, cited the rule from Baker v. Jellibeans, Inc., 314
S.E.2d 874, 876 (1984), allowing signed contemporaneous writings          to form a
contract, the court did not find that the presence of multiple signed     agreements
formed the employment contract at issue. Doe, 630 S.E.2d at 89.            The court
looked outside the seemingly unexecuted employment contract and           found the
parties' actions evidenced an intent to be bound to the terms of the document.
Id. Here, Plaintiff's arguments focus solely on the Parties' signatures on the
REM as evidencing their intent to be bound to the RH.      Different than the
plaintiff in Doe, Plaintiff points to no discussions or actions outside the
documents to show the Parties manifested an intent to be bound. Although Doe
"is instructive on the issue of whether there exists a written contract
sufficient to overcome sovereign immunity" in general (Resp. to Mot. for Summ.
J., at 26), it does not require the Court to find the Parties intended to be
bound to the RH.


                                        46
        1. The REM as Part of the RH


     Plaintiff argues that the RH is a valid contract capable of

waiving Defendant's sovereign immunity because it contains all the

necessary terms of a contract, is signed by all parties, and is in

writing.     (Resp. to Mot. for Summ. J., at 21-24.)               The Court

focuses on whether the Parties, as argued by Plaintiff, showed

their intent to be bound to the RH by signing it.

     Plaintiff argues that the RH is signed by virtue of Plaintiff

and Dr. Ferguson signing the REM.            (Id. at 24.)      As an initial

matter, the Court is unable to verify the authenticity of the RH.

Plaintiff cites the Affidavit of Dr. Hanes as authenticating the

entire RH.    (Id. at 25 (''Here, unlike the handbook in Barnes, the

[RH] is authenticated.     See Exhibit 2 to Dft's MSJ, Affidavit of

Dr. Phillip[] Hanes, at SI 7.").)            Dr. Hanes, however, did not

authenticate    the   entire   RH,    only the    Code   of   Conduct   policy

therein.    (Dr. Hanes's Aff., SI 7.)       Specifically, Dr. Hanes stated,

"I have reviewed the Code of Conduct policy contained in Exhibit

1 attached to this affidavit, and it is a true and accurate copy

of the Code of Conduct policy in the [RH] at the time that the

Plaintiff, Dr. Billy Laun, was a resident in the OMFS program."

(Id.)

     Even    assuming    the   entire       RH   has   been   authenticated.

Plaintiff's argument fails.          Plaintiff states that the REM is the

                                       47
last section       of the    RH   and   because   Plaintiff       and   Dr.   Ferguson

signed the last page of the REM, they signed the last page of the

RH.   (Resp. to Mot. for Summ. J., at 24.)             Plaintiff seems to argue

that by signing the last page of the RH, the Parties intended for

their signatures to bind them to the entire RH.                   (See id. at 24.)

Given what is in the record, the Court cannot accept this argument.

       The Table of Contents in the RH provided to the Court sites

to    the ''OMFS    Resident      Expectations" as        being     within      the    RH

beginning on ^^page 103." (RH, at 15.)              However, the OMFS Resident

Expectations within the RH in the record is not identical to the

REM Plaintiff and Dr. Ferguson signed.                 (Compare RH, at 114-126,

with REM, at 20-30.)              The signed REM lacks page numbers and

includes      different     terms   than    the   OMFS    Resident      Expectations

within the RH.        There is no evidence in the record that the REM

Plaintiff and Dr. Ferguson signed was part of or the last page of

the RH.       Thus, there is insufficient evidence for the Court to

accept that the Parties signed the entire RH by signing the REM.

            2. The REM as Separate from the RH

              a. Contemporaneous Writings

       It is true that ''[a] written contract can consist of multiple

documents 'as long as all the necessary terms are contained in

signed contemporaneous writings.'"                Bd. of Regents of Univ. Sys.

of    Ga.    V.    Winter,    771   S.E.2d      201,     205-06    (Ga.       Ct.     App.

2015), overruled on other grounds by Rivera, 784 S.E.2d 775; see

                                           48
also Bajcer, 314 S.E.2d at 876.              Broken down, the contemporaneous

writing rule contains three requirements.                     First, the writings

must be signed.       LaFarqe Bldg. Materials, Inc. v. Pratt, 706 S.E.2d

131, 135 (Ga. Ct. App. 2011) (finding ^'the contemporaneous writing

rule inapplicable" because the second document was ^^unsigned").

Second,    the    writings    must      be   contemporaneous.         Writings   are

contemporaneous when they are ^^executed at the same time and in

the   course     of   the   same   transaction."            Id.    Contemporaneous,

however, does not require ^^perfect or absolute coincidence in point

of time.    One thing is contemporaneous with a given transaction

when it is so related in point of time as reasonably to be said to

be a part of such transaction."               Dabbs v. Key Equip. Fin., Inc.,

694 S.E.2d 161, 165 (Ga. Ct. App. 2010).               Third, the party seeking

to introduce the signed contemporaneous writing must show that it

is necessary to complete the signed document.                     White House Inn &

Suites, Inc. v. City of Warm Springs, 676 S.E.2d 178, 179 (Ga.

2009).     The point of allowing the parties to introduce signed

contemporaneous        writings    is    ^^to     provide    necessary   terms   not

contained in the document at issue, or to correct obvious errors

in the document at issue."               Id. (citing O.C.G.A. § 24-6-3(a)).

^^However, the contemporaneously executed document cannot be used

to add to an agreement a representation or warranty that is not

there."    Id. at 179-80.




                                             49
       Plaintiff failed to introduce enough evidence for the Court

to find the first two requirements have been met.               First, as

discussed above, there is insufficient evidence to show the RH is

signed.    Thus, the contemporaneous writing rule is inapplicable.

Second, Plaintiff failed to point to evidence as to when, if ever,

the Parties assented to the RH.       Although Plaintiff does not have

to show the documents were executed at the same time, determining

whether a writing is contemporaneous requires knowing when the

writings were executed.         Without this information, the Court is

unable to determine if the RH could be considered a contemporaneous

writing.

       Turning to the third requirement. Plaintiff fails to argue

that the REM is missing necessary terms or is ambiguous in any

way.     Plaintiff argues the RH and REM make up a binding contract

because the REM ''is signed by all parties and references the [RH]

containing all the necessary terms of residency."        (Resp. to Mot.

for Summ. J., at 27.)      The RH covers similar topics as the REM,

however, that does not mean the REM contains insufficient terms.

See White House Inn & Suites, 676 S.E.2d at 179-80 (finding the

contemporaneously executed easement burdening the land that the

fee simple warranty deed covered could not be examined because

"[t]he     easement,   though    executed   contemporaneously   with   the

warranty deeds, cannot be used to burden the warranty deeds with

a restrictive use not contained therein, and the trial court did


                                     50
not err in so ruling").        Plaintiff has failed to point to how the

terms in the REM are insufficient or ambiguous requiring the Court

to examine a contemporaneous agreement.                 See Bulford v. Verizon

Bus. Network Servs.^ Inc., 970 F. Supp. 2d 1363, 1371 (N.D. Ga.

2013) (declining to consider the contemporaneous agreement because

"the [pjlaintiff is not trying to explain an ambiguity in the

[agreement] [but] is trying to add to it") (applying Georgia law),

aff'd, 564 F. App'x 449 (11th Cir. 2014).                Thus, the Court may not

examine the RH as a contemporaneous writing.

     It    is   true   that   the   REM    references     the   RH,   however,   the

references are limited to the three sections in the REM discussing

the leave policy.         Although these references may be found, as

discussed below, to incorporate part or all of the RH into the

REM, the references do not show either that the REM on its own

contains    insufficient      terms   or    that   the    terms   are   ambiguous.

Furthermore, the references to the RH in no way relate to the RH's

Code of Conduct section.        Thus, even if the Court looked to the RH

as a contemporaneously signed writing to explain or supplement the

REM, there is no argument that the explanation or supplementation

would extend beyond examining the leave policy section of the RH.




                                          51
               b. Incorporating Terms

        Finally, Plaintiff argues the REM incorporated the entire

RH.^®    (Resp. to Mot. for Suimm. J., at 27.)             As discussed above,

the leave policy sections of the REM refer to the RH.               If the Court

were interpreting a breach of contract claim as to the leave

policies applying to Plaintiff, the Court would be empowered to

examine the RH's leave policy.          Here, however. Plaintiff is arguing

the     Code   of   Conduct   section   in    the   RH   was   violated.   Thus,

Plaintiff must show that a reasonable person could find that the

REM incorporated the entire RH or, at the very least, the Code of

Conduct section therein.


        The Code of Conduct section in the REM does not refer to the

RH. Only the leave policy sections reference the RH. It is clear,

then, that when the Parties intended to include relevant sections

of the RH as part of the REM, they noted that.                   For the reasons

herein, the Court finds that the REM does not incorporate the

entire RH or the Code of Conduct section therein.

        Having found that neither the RH nor the RH's Code of Conduct

section is a written contract between the Parties, Defendant is




  Plaintiff also argues the reverse, that the RH incorporated the REM. (Resp.
to Mot. for Summ. J., at 24.) The Court already decided that the RH itself is
not a binding contract. Without showing that the RH is a contract, regardless
of the binding nature of the REM, Plaintiff's argument cannot prevail. See
Bulford, 970 F. Supp. 2d at 1371 (finding that it was immaterial whether a
letter referenced a valid contract because the question is whether the contract
incorporated the letter).

                                         52
entitled to sovereign immunity as to Plaintiff's breach of contract

claim.



                               IV.   CONCLUSION


     For the foregoing reasons,            Defendant's motion for summary

judgment   (Doc.   21)    is    GRANTED    IN    PART     and   DENIED   IN   PART.

Defendant's motion is granted as to Plaintiff's procedural due

process, disparate treatment, and breach                   of contract claims.

Defendant's   motion     is     denied    as     to    Plaintiff's   failure     to

accommodate claim.       The sole remaining claim. Plaintiff's failure

to accommodate claim, shall proceed to trial in due course.

     ORDER    ENTERED     at    Augusta,       Georgia.^^—^this           day    of

September, 2019.


                                       J. R^NDAJpHALL, «HIEF JUDGE
                                       UNITED STATES DISTRICT COURT
                                                      DISTRICT OF GEORGIA




                                         53
